DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered.
Claims 21-23 25-28, 30-34 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23 25-28, 30-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 21 and 26, the limitation “and wherein said first distal end of said first cam member defines a distal-most end of said firing member” in combination with “wherein said second distal end of said second cam member is positioned distal to said first distal end of said first cam member” was not described in the specification.  Specifically does not describe how the second distal end could be more distal than the first distal end (which is the distal most end).
Any remaining claims are rejected for depending on a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 21-23 25-28, 30-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 21 and 26, the limitation “and wherein said first distal end of said first cam member defines a distal-most end of said firing member” in combination with “wherein said second distal end of said second cam member is positioned distal to said first distal end of said first cam member” is vague and unclear because it is unclear how the second distal end could be more distal than the first distal end (which is the distal most end).  In other words, how can something be more distal then the distal most end.
Any remaining claims are rejected for depending on a rejected claim.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 21-23, 26-28, and 31-34 are rejected under 35 U.S.C. 102 (a)(1/2) as being anticipated by USPGP# 20090206131 of Weisenburgh, II et al. (henceforth Weisenburgh).
Regarding claim 21, as best understood, Weisenburgh teaches a surgical instrument (Weisenburgh: 10), comprising: 
an elongate shaft (Weisenburgh: 14) defining a longitudinal shaft axis (Weisenburgh: central axis of 14); 
an end effector (Weisenburgh; 16) extending from said elongate shaft, wherein said end effector comprises: 
an elongate channel (Weisenburgh: 216) configured to receive a staple cartridge (Weisenburgh: 220); and 
an anvil (Weisenburgh: 20), wherein one of said elongate channel and said anvil is movable relative to the other of said elongate channel and said anvil between an open position and a closed position (Weisenburgh: para 0211); and 
a firing member (Weisenburgh: 212, 286, 287) longitudinally movable relative to said end effector during a firing stroke in response to a firing motion transmitted thereto (Weisenburgh: para 0211), wherein said firing member comprises: 
a body portion (Weisenburgh: 268, 280) comprising a knife blade (Weisenburgh: 280); 
a first cam member (Weisenburgh: 287) extending laterally from said body portion and configured to directly engage said elongate channel during said firing stroke (Weisenburgh: para 0187, 0225, see fig. 24), wherein said first cam member comprises a first proximal end (Weisenburgh: see annotated and zoomed fig. 49) and a first distal end (Weisenburgh: see annotated and zoomed fig. 49); and wherein said first distal end of said first cam member defines an end of said firing member (Weisenburgh: see fig. 24, 287 defines a distal end of the firing member 212) and 
a second cam member (Weisenburgh: 286) extending laterally from said body portion and configured to engage said anvil during said firing stroke (Weisenburgh: para 0187, 0225, see fig. 24), wherein said knife blade is positioned intermediate said first cam member and said second cam member (Weisenburgh: see annotated and zoomed fig. 49 and fig. 31), wherein said second cam member comprises a second proximal end (Weisenburgh: see annotated and zoomed fig. 49) and a second distal end (Weisenburgh: see annotated and zoomed fig. 49), wherein said second distal end of said second cam member is positioned distal to said first distal end of said first cam member (Weisenburgh: see annotated and zoomed fig. 49) and wherein said second proximal end of said second cam member is positioned distal to said first proximal end of said first cam member (Weisenburgh: see annotated and zoomed fig. 49).

    PNG
    media_image1.png
    850
    970
    media_image1.png
    Greyscale

Regarding claim 22, as shown in claim 21 and as best understood, Weisenburgh teaches wherein said first cam member defines a first longitudinal length (Weisenburgh: length of 287), wherein said second cam member defines a second longitudinal length (Weisenburgh: length of 286), and wherein said first longitudinal length and said second longitudinal length are different (Weisenburgh: see annotated and zoomed fig. 49).
Regarding claim 23, as shown in claim 22 and as best understood, Weisenburgh teaches wherein said second longitudinal length is less than said first longitudinal length (Weisenburgh: see annotated and zoomed fig. 49).

Regarding claim 26, as best understood,  Weisenburgh teaches a surgical end effector (Weisenburgh; 16), comprising: 
an elongate channel (Weisenburgh: 216) configured to receive a staple cartridge (Weisenburgh: 220); and 
an anvil (Weisenburgh: 20), wherein one of said elongate channel and said anvil is movable relative to the other of said elongate channel and said anvil between an unclamped position and a clamped position (Weisenburgh: para 0211); and 
a firing member (Weisenburgh: 212, 286, 287) longitudinally movable during a staple firing stroke in response to a firing motion transmitted thereto (Weisenburgh: para 0211), wherein said firing member comprises: 
a first lateral flange ((Weisenburgh: 287) configured to cammingly engage said elongate channel during said staple firing stroke (Weisenburgh: para 0187, 0225, see fig. 24), wherein said first lateral flange comprises a first proximal end (Weisenburgh: see annotated and zoomed fig. 49) and a first distal end (Weisenburgh: see annotated and zoomed fig. 49), and wherein said first distal end of said first lateral flange defines an end of said firing member (Weisenburgh: see fig. 24, 287 defines a distal end of the firing member 212); 
a second lateral flange (Weisenburgh: 286) configured to cammingly engage said anvil during said staple firing stroke (Weisenburgh: para 0187, 0225, see fig. 24), wherein said second lateral flange comprises a second proximal end (Weisenburgh: see annotated and zoomed fig. 49) and a second distal end (Weisenburgh: see annotated and zoomed fig. 49), wherein said second distal end of said second lateral flange is positioned distal to said first distal end of said first lateral flange (Weisenburgh: see annotated and zoomed fig. 49), and 
a body portion (Weisenburgh: 268, 280) comprising a cutting member (Weisenburgh: 280), wherein said cutting member is positioned intermediate said first lateral flange and said second lateral flange (Weisenburgh: see annotated and zoomed fig. 49); and wherein said second proximal end of said second lateral flange is positioned distal to said first proximal end of said first lateral flange (Weisenburgh: see annotated and zoomed fig. 49).

Regarding claim 27, as shown in claim 26 and as best understood, Weisenburgh teaches wherein said first lateral flange defines a first longitudinal length (Weisenburgh: length of 287), wherein said second lateral flange defines a second longitudinal length (Weisenburgh: length of 286), and wherein said first longitudinal length and said second longitudinal length are different (Weisenburgh: see annotated and zoomed fig. 49).
Regarding claim 28, as shown in claim 27 and as best understood, Weisenburgh is silent on wherein said second longitudinal length is less than said first longitudinal length (Weisenburgh: see annotated and zoomed fig. 49).
Regarding claim 31, as shown in claim 21 and as best understood, Weisenburgh teaches wherein said first cam member is an uppermost cam member of said firing member (Weisenburgh: see annotated and zoomed fig. 49, the first cam member 287 is the uppermost cam member; please note upper is a relative term since the surgical instrument can be used in multiple orientations), and wherein said second cam member is a lowermost cam member of said firing member (Weisenburgh: see annotated and zoomed fig. 49 the second cam member 286 is the lowermost cam member; please note lower is a relative term since the surgical instrument can be used in multiple orientations).
Regarding claim 32, as shown in claim 21 and as best understood, Weisenburgh teaches the surgical instrument further comprising said staple cartridge (Weisenburgh: 220).
Regarding claim 33, as shown in claim 26 and as best understood, Weisenburgh teaches wherein said firing member comprises an I-beam (Weisenburgh: see annotated and zoomed fig. 49 the distal end of the firing member 212, 286, 287 has an “I-beam” shape), wherein said first lateral flange is an uppermost flange (Weisenburgh: see annotated and zoomed fig. 49, the first lateral flange 287 is the uppermost flange; please note upper is a relative term since the surgical instrument can be used in multiple orientations) of said I-beam, and wherein said second lateral flange is a lowermost flange of said I-beam (Weisenburgh: see annotated and zoomed fig. 49, the second lateral flange 286 is the lowermost flange; please note lower is a relative term since the surgical instrument can be used in multiple orientations).
Regarding claim 34, as shown in claim 26 and as best understood,  Weisenburgh teaches the surgical instrument further comprising said staple cartridge (Weisenburgh: 220).

Claims 26-28 and 33-34 are rejected under 35 U.S.C. 102 (a)(1/2) as being anticipated by USPGP# 20100193566 of Scheib et al. (henceforth Scheib).
Regarding claim 26, as best understood, Scheib teaches a surgical end effector (Scheib; 1400, fig 45-50), comprising: 
an elongate channel (Scheib: 1413) configured to receive a staple cartridge (Scheib: 115); and 
an anvil (Scheib: 1414), wherein one of said elongate channel and said anvil is movable relative to the other of said elongate channel and said anvil between an unclamped position and a clamped position (Scheib: para 0119); and 
a firing member (Scheib: 1452) longitudinally movable during a staple firing stroke in response to a firing motion transmitted thereto (Scheib: para 0120), wherein said firing member comprises: 
a first lateral flange (Scheib: 1459) configured to cammingly engage said elongate channel during said staple firing stroke (Scheib: para 0120-0121, see fig. 50, 1459 at least indirectly cammingly engages the cartridge channel), wherein said first lateral flange comprises a first proximal end (Scheib: see annotated fig. 48) and a first distal end (Scheib: see annotated fig. 48), and wherein said first distal end of said first lateral flange defines an end of said firing member (Scheib: see annotated fig. 48); 
a second lateral flange (Scheib: 1458) configured to cammingly engage said anvil during said staple firing stroke (Scheib: para 0120-0121), wherein said second lateral flange comprises a second proximal end (Scheib: see annotated fig. 48) and a second distal end (Scheib: see annotated fig. 48), wherein said second distal end of said second lateral flange is positioned distal to said first distal end of said first lateral flange (Scheib: see annotated fig. 48), wherein said second proximal end of said second lateral flange is positioned distal to said first proximal end of said first lateral flange (Scheib: see annotated fig. 48) and 
a body portion (Scheib: see annotated fig. 48) comprising a cutting member (Scheib: see annotated fig. 48), wherein said cutting member is positioned intermediate said first lateral flange and said second lateral flange (Scheib: see annotated fig. 48).
Scheib is silent on.
Regarding claim 27, as shown in claim 26 and as best understood, Scheib teaches wherein said first lateral flange defines a first longitudinal length (Scheib: length of bottom shoe, see annotated fig. 48), wherein said second lateral flange defines a second longitudinal length (Scheib: length of 1458, see annotated fig. 48), and wherein said first longitudinal length and said second longitudinal length are different (Scheib: see annotated fig. 48).

    PNG
    media_image2.png
    525
    871
    media_image2.png
    Greyscale

Regarding claim 28, as shown in claim 27 and as best understood, Scheib teaches wherein said second longitudinal length is less than said first longitudinal length (Scheib: see annotated fig. 48).
Regarding claim 33, as shown in claim 26 and as best understood, Scheib teaches wherein said firing member comprises an I-beam (Scheib: see fig. 50, the firing member has an “I-beam” shape), wherein said first lateral flange is an uppermost flange (Scheib: see annotated fig. 48, the first lateral flange (bottom shoe) is the uppermost flange; please note upper is a relative term since the surgical instrument can be used in multiple orientations) of said I-beam, and wherein said second lateral flange is a lowermost flange of said I-beam (Scheib: see annotated fig. 48, the second lateral flange 1458 is the lowermost flange; please note lower is a relative term since the surgical instrument can be used in multiple orientations).
Regarding claim 34, as shown in claim 26 and as best understood, Scheib teaches the surgical instrument further comprising said staple cartridge (Scheib: 115).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Weisenburgh in view of USPGP# 20060016853 of Racenet (henceforth Racenet).
Regarding claim 25, as shown in claim 24 and as best understood, Weisenburgh teaches the second jaw (the anvil jaw) is movable relative to first jaw (cartridge jaw) and therefore is silent on wherein said first jaw is movable relative to said second jaw between said open position and said closed position.
However, Racenet teaches a similar surgical instrument (Racenet: instrument in fig. 13a), wherein said surgical instrument comprises an end effector (Racenet: 12), said end effector comprising a first jaw (Racenet: 16) and a second jaw (Racenet: 14); wherein said first jaw comprises an elongate channel (Racenet: 30, para 0036) configured to support a staple cartridge (Racenet: 16) therein, and wherein said second jaw comprises an anvil (Racenet: 14, para 0036) and wherein said first jaw is movable relative to said second jaw between an open position and a closed position (Racenet: para 0045). 
Since both Racenet and Weisenburgh teach devices of closing an end effector, it would have been obvious to one skilled in the art, at the time of filing, to substitute one device for closing (anvil jaw moves relative to cartridge jaw) for the other (cartridge jaw moves relative to the anvil jaw) to allow for reliable closing/approximating of the end effector. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 30, as shown in claim 26 and as best understood, Weisenburgh teaches the second jaw (the anvil jaw) is movable relative to first jaw (cartridge jaw) and therefore is silent on wherein said first jaw is movable relative to said second jaw between said unclamped position and said clamped position.
However, Racenet teaches a similar surgical end effector (Racenet: 12), wherein said surgical end effector comprises a first jaw (Racenet: 16) and a second jaw (Racenet: 14); wherein said first jaw comprising an elongate channel (Racenet: 30, para 0036) configured to support a staple cartridge (Racenet: 16) therein, and wherein said second jaw comprises an anvil (Racenet: 14, para 0036) and wherein said first jaw is movable relative to said second jaw between an unclamped position and a clamped position (Racenet: para 0045). 
Since both Racenet and Weisenburgh teach devices of closing an end effector, it would have been obvious to one skilled in the art, at the time of filing, to substitute one device for closing (anvil jaw moves relative to cartridge jaw) for the other (cartridge jaw moves relative to the anvil jaw) to allow for reliable closing/approximating of the end effector. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Scheib in view of Racenet.
Regarding claim 30, as shown in claim 26 and as best understood, Scheib teaches the second jaw (the anvil jaw) is movable relative to first jaw (cartridge jaw) and therefore is silent on wherein said first jaw is movable relative to said second jaw between said unclamped position and said clamped position.
However, Racenet teaches a similar surgical end effector (Racenet: 12), wherein said surgical end effector comprises a first jaw (Racenet: 16) and a second jaw (Racenet: 14); wherein said first jaw comprising an elongate channel (Racenet: 30, para 0036) configured to support a staple cartridge (Racenet: 16) therein, and wherein said second jaw comprises an anvil (Racenet: 14, para 0036) and wherein said first jaw is movable relative to said second jaw between an unclamped position and a clamped position (Racenet: para 0045). 
Since both Racenet and Scheib teach devices of closing an end effector, it would have been obvious to one skilled in the art, at the time of filing, to substitute one device for closing (anvil jaw moves relative to cartridge jaw) for the other (cartridge jaw moves relative to the anvil jaw) to allow for reliable closing/approximating of the end effector. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Response to Arguments
Applicant’s arguments filed on 7/19/2022 have been fully considered:
Applicant’s arguments regarding claims 21 and 26, have been fully considered but are not persuasive. 
Regarding claims 21 and 26, Applicant contends that Weisenburgh is silent on the first distal end is the distal most end.  However, this limitation appears to contradict the further limitation of second distal end which is distal to the first distal end (see 112 rejection above) since something can be more distal then the most distal end.
Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure:
USPGP# 20080308603 of Shelton, IV et al.  also teaches a surgical instrument 1, comprising an end effector 100, and a firing member 157 (any one of the embodiments of figs. 96-102) with anvil cam 159 and elongate channel cam 152 as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731